DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, 14, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2016/0335962 A1).

Claim 1, Xiao (Fig. 5, 7, and 10) discloses a shift register unit (10; Fig. 5 and 10; (Paragraph [0047]; wherein discloses a shift register circuit 10), comprising: 
a first input circuit (T4; Fig. 5), a second input circuit (T5 and T6; Fig. 5), an output circuit (T2 and T1; Fig. 5), and a compensation circuit (T3 and C1; Fig. 5), 
wherein the first input circuit (T4; Fig. 5) is connected to a first node (Q(N); Fig. 5), and is configured to write a first input signal (ST(N+1); Fig. 5; Paragraph [0046]; wherein figure shows signal applied to electrode of transistor T4) to the first node (Q(N); 
the second input circuit (T5 and T6; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein figure shows electrode of transistor T6 connected to node Q(N)) and a second node (Fig. 5; wherein figure shows a node between transistors T5 and T6), and is configured to input a second input signal (G(N-4); Fig. 5) to the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6) in response to a detection control signal (ST(N-4); Fig. 5) and configured to transmit (Paragraph [0050]) a level of the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6) to the first node (Q(N); Fig. 5) in response to a second control signal (ST(N-2); Fig. 5); 
the compensation circuit (T3 and C1; Fig. 5) is connected to the second node (Fig. 5; wherein figure shows electrode of capacitor C1 connected to node between transistors T5 and T6), and is configured to compensate the level of the second node (Paragraph [0050]; wherein boost the voltage level applied to first node Q(N)); and 
the output circuit (T2 and T1; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein both gate electrodes of T1 is connected to node Q(N)) and an output terminal (G(N); Fig. 5; wherein figure shows electrode of T1 connected to G(N)), and is configured to output a composite output signal (G(N); Fig. 7; wherein figure shows output signal G(N) composed of clock signal CK1) to the output terminal (G(N); Fig. 5) under control of a level of the first node (Q(N); Fig. 7; wherein figure show voltage level Q(N) which enables output of clock CK1 to the output terminal G(N)).  

Claim 16, Xiao (Fig. 5, 7, and 10) discloses a gate driving circuit (1; Fig. 10; Paragraph [0068]), comprising a plurality of shift register units (10; Fig. 10), 
wherein the plurality of shift register units (10; Fig. 10) are cascaded (Paragraph [0038]; wherein discloses shift register circuit 10 are search cascade connected), and each shift register unit in the plurality of shift register units (10; Fig. 10) comprises: 
a first input circuit (T4; Fig. 5), a second input circuit (T5 and T6; Fig. 5), an output circuit (T2 and T1; Fig. 5), and a compensation circuit (T3 and C1; Fig. 5), 
wherein the first input circuit (T4; Fig. 5) is connected to a first node (Q(N); Fig. 5), and is configured to write a first input signal (ST(N+1); Fig. 5; Paragraph [0046]; wherein figure shows signal applied to electrode of transistor T4) to the first node (Q(N); Fig. 5) in response to a first control signal (ST(N+1); Fig. 5; Paragraph [0046]; wherein figure shows signal applied to gate of transistor T4; claim does not specifically claim that first control signal is a different signal than first input signal); 
the second input circuit (T5 and T6; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein figure shows electrode of transistor T6 connected to node Q(N)) and a second node (Fig. 5; wherein figure shows a node between transistors T5 and T6), and is configured to input a second input signal (G(N-4); Fig. 5) to the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6) in response to a detection control signal (ST(N-4); Fig. 5) and configured to transmit (Paragraph [0050]) a level of the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6) to the first node (Q(N); Fig. 5) in response to a second control signal (ST(N-2); Fig. 5); 
the compensation circuit (T3 and C1; Fig. 5) is connected to the second node (Fig. 5; wherein figure shows electrode of capacitor C1 connected to node between 
the output circuit (T2 and T1; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein both gate electrodes of T1 is connected to node Q(N)) and an output terminal (G(N); Fig. 5; wherein figure shows electrode of T1 connected to G(N)), and is configured to output a composite output signal (G(N); Fig. 7; wherein figure shows output signal G(N) composed of clock signal CK1) to the output terminal (G(N); Fig. 5) under control of a level of the first node (Q(N); Fig. 7; wherein figure show voltage level Q(N) which enables output of clock CK1 to the output terminal G(N)).  

Claim 6, Xiao (Fig. 5, 7, and 10) discloses wherein the second input circuit (T5 and T6; Fig. 5) comprises a charging sub-circuit (T5; Fig. 5) and an isolation sub-circuit (T6; Fig. 5), 
the charging sub-circuit (T5; Fig. 5; Paragraph [0050]) is configured to input the second input signal (G(N-4); Fig. 5) to the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6) in response to the detection control signal (ST(N-4); Fig. 5); and 
the isolation sub-circuit (T6; Fig. 5; Paragraph [0050]) is connected to the first node (Q(N); Fig. 5) and the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6), respectively (T6; Fig. 5), and is configured to transmit the level of the second node (Paragraph [0050]; Fig. 5; wherein figure shows a node between transistors T5 and T6) to the first node (Q(N); Fig. 5) under control of the second control signal (ST(N-2); Fig. 5).  

Claim 7, Xiao (Fig. 5, 7, and 10) discloses wherein the charging sub-circuit (T5; Fig. 5) comprises a first transistor (T5; Fig. 5), a gate electrode of the first transistor (T5; Fig. 5) is configured to receive the detection control signal (ST(N-4); Fig. 5), a first electrode of the first transistor (T5; Fig. 5) is configured to receive the second input signal (G(N-4); Fig. 5), and a second electrode of the first transistor (T5; Fig. 5) is connected to the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6); and 
the isolation sub-circuit (T6; Fig. 5) comprises a second transistor (T6; Fig. 5), a gate electrode of the second transistor (T6; Fig. 5) is configured to receive the second control signal (ST(N-2); Fig. 5), a first electrode of the second transistor (T6; Fig. 5) is connected to the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6), and a second electrode of the second transistor (T6; Fig. 5) is connected to the first node (Q(N); Fig. 5).  

Claim 9, Xiao (Fig. 5, 7, and 10) discloses wherein the output terminal (ST(N) and G(N); Fig. 5) comprises a shift signal output terminal (ST(N); Fig. 5) and a first scanning signal output terminal (G(N); Fig. 5), 
the output circuit (T2, T1, and C2; Fig. 5) comprises a first output transistor (T2; Fig. 5), a second output transistor (T1; Fig. 5), and a second capacitor (C2; Fig. 5); 
a gate electrode of the first output transistor (T2; Fig. 5) is connected to the first node (Q(N); Fig. 5), a first electrode of the first output transistor (T2; Fig. 5)  is connected to a first output clock signal terminal (CK; Fig. 5) to receive a first output 
a gate electrode of the second output transistor (T1; Fig. 5) is connected to the first node (Q(N); Fig. 5), a first electrode of the second output transistor (T1; Fig. 5) is connected to the first output clock signal terminal (CK; Fig. 5) to receive the first output clock signal (CK1; Fig. 7), and a second electrode of the second output transistor (T1; Fig. 5) is connected to the first scanning signal output terminal (G(N): Fig. 5); 
a first terminal of the second capacitor (C2; Fig. 5) is connected to the first node (Q(N); Fig. 5), and a second terminal of the second capacitor (C2; Fig. 5) is connected to the second electrode of the second output transistor (T1; Fig. 5); and 
the first output clock signal (CK1; Fig. 7) is transmitted to the shift signal output terminal (ST(N); Fig. 7) via the first output transistor (T2; Fig. 5) and serves as a first output signal (ST(N); Fig. 7; Paragraph [0039]), the first output clock signal (CK1; Fig. 7) is transmitted to the first scanning signal output terminal (G(N); Fig. 7) via the second output transistor (T1; Fig. 5) and 4Preliminary AmendmentAtty. Docket: 1734-632serves as a second output signal (G(N); Fig. 7; Paragraph [0039]), and the composite output signal (Fig. 7) comprises the first output signal (ST(N); Fig. 7) and the second output signal (G(N); Fig. 7).  

Claim 14, Xiao (Fig. 5, 7, and 10) discloses further comprising a first reset circuit (108; Fig. 5) and a second reset circuit (107; Fig. 5), 
wherein the first reset circuit (108; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein electrode of transistor T17 is connected to node Q(N)), and is configured 
the second reset circuit (107; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein electrode of transistor T14 is connected to node Q(N)), and is configured to reset the first node (Q(N); Fig. 5) in response to a second reset control signal (ST(N+4); Fig. 5; Paragraph [0065]).  

Claim 22, Xiao (Fig. 5, 7, and 10) discloses a display device (Fig. 10; Paragraph [0068; wherein discloses a liquid crystal display panel), comprising the gate driving circuit (1; Fig. 10) according to claim 16 (see rejection to claim 16 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2016/0335962 A1) in view of Yuan et al (CN 107507556 A; See US 2019/0103166 A1 for official translation and rejection citations).

Claim 10, Xiao discloses the shift register unit according to claim 9.

a gate electrode of the third output transistor is connected to the first node, a first electrode of the third output transistor is connected to a second output clock signal terminal to receive a second output clock signal, a second electrode of the third output transistor is connected to the second scanning signal output terminal, 
a first terminal of the third capacitor is connected to the first node, a second terminal of the third capacitor is connected to the second electrode of the third output transistor, and 
the second output clock signal is transmitted to the second scanning signal output terminal via the third output transistor and serves as a third output signal, and the composite output signal further comprises the third output signal. 
Yuan (Fig. 2 and 5) discloses wherein the output terminal (OP1-OP2; Fig. 2; OP1OP3; Fig. 5; wherein figure 5 teaches an addition output terminal OP3 being added to shift register circuit of figure 3) further comprises a second scanning signal output terminal (OP3; Fig. 5), and the output circuit (203; Fig. 5) further comprises a third output transistor (T19; Fig. 5) and a third capacitor (C3; Fig. 5), 
a gate electrode of the third output transistor (T19; Fig. 5) is connected to the first node (P1; Fig. 5; Paragraph [0067]), a first electrode of the third output transistor (T19; Fig. 5) is connected to a second output clock signal terminal to receive a second output clock signal (CLK3; Fig. 5; wherein figure shows transistor T19 connected to different 
a first terminal of the third capacitor (C3; Fig. 5) is connected to the first node (P1; Fig. 5; Paragraph [0067]), a second terminal of the third capacitor (C3; Fig. 5) is connected to the second electrode of the third output transistor (OP3; Fig. 5), and 
the second output clock signal (CLK3; Fig. 5) is transmitted to the second scanning signal output terminal (OP3; Fig. 5) via the third output transistor (T19; Fig. 5) and serves as a third output signal (OP3; Fig. 5), and the composite output signal further comprises the third output signal (OP3; Fig. 5; Paragraph [0069]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiao’s shift register unit by applying an additional output terminal, as taught by Yuan, so to use a shift register unit with an additional output terminal for further optimize the space of the bezel, it is very important to provide a GOA unit capable of outputting the gate driving signal to multiple levels of pixel units (Paragraph [0005]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2016/0335962 A1) in view of Takasugi et al (US 2018/0337682 A1).

Claim 11, Xiao discloses the shift register unit according to claim 1.
Xiao does not expressly disclose further comprising a noise reduction circuit and a first control circuit, 

the first control circuit is connected to the first node and the fourth node, and is configured to control the level of the fourth node under control of the level of the first node.  
Takasugi (Fig. 5) discloses further comprising a noise reduction circuit (T31a, T31b, T7cra, and T7a; Fig. 5) and a first control circuit (BK3; Fig. 5), 
wherein the noise reduction circuit (T31a, T31b, T7cra, and T7a; Fig. 5) is connected to the first node (Q; Fig. 5; wherein figure shows electrode of T31a connected to node Q1), a fourth node (Qbo; Fig. 5; wherein figure shows gate electrodes of T31a, T31b, T7cra, and T7a are connected to node Qbo), and the output terminal (SCOUT(N); Fig. 5; wherein figure shows electrode of T7a connected to output SCOUT(N)), and is configured to simultaneously perform noise reduction (Paragraph [0084-0085]; Fig. 7A) on the first node (Q1; Fig. 5) and the output terminal (SCOUT(N); Fig. 5) under control of a level of the fourth node (Qbo; Fig. 7A); and 
the first control circuit (BK3; Fig. 5) is connected to the first node (Q1; Fig. 5; wherein figure shows gate electrode of T4q1 and T5q are connected to node Q1) and the fourth node (Qbo; Fig. 5; wherein figure shows electrode of T4 and T5q are connected to node Qbo), and is configured to control the level (Fig. 7A and 7B) of the fourth node (Qbo; Fig. 5, 7A, and 7B) under control of the level of the first node (Q1; Fig. 7A and 7B).  


Claim 12, Xiao discloses the shift register unit according to claim 1.
Xiao does not expressly disclose further comprising: 
a second control circuit, wherein the second control circuit is connected to a fourth node, and is configured to control a level of the fourth node in response to a third control signal, and the third control signal comprises a first clock signal and a voltage of the second node.  
Takasugi (Fig. 5) discloses further comprising: 
a second control circuit (BK1b; Fig. 5; Paragraph [0060]), wherein the second control circuit is connected to a fourth node (Qbo; Fig. 5; wherein electrode of transistor T5a is connected to node Qbo), and is configured to control (Paragraph [0060]) a level of the fourth node (Qbo; Fig. 5) in response to a third control signal (Reset and M; Fig. 5), and the third control signal comprises a first clock signal (Reset; Fig. 2; wherein figure shows reset signal applied once a frame period) and a voltage of the second node (M; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiao’s shift register unit by .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2016/0335962 A1) in view of Na et al (US 2017/0186378 A1).

Claim 17, Xiao discloses the gate driving circuit according to claim 16.
Xiao does not expressly disclose further comprising a first clock signal line, a second clock signal line, a third clock signal line, and a fourth clock signal line, 
wherein in a case where the shift register unit comprises a first output clock signal terminal, 
a first output clock signal terminal of a (4n1-3)-th stage shift register unit in the plurality of shift register units is connected to the first clock signal line; 
a first output clock signal terminal of a (4n1-2)-th stage shift register unit in the plurality of shift register units is connected to the second clock signal line; 
a first output clock signal terminal of a (4n1-1)-th stage shift register unit in the plurality of shift register units is connected to the third clock signal line; 
a first output clock signal terminal of a (4n1)-th stage shift register unit in the plurality of shift register units is connected to the fourth clock signal line; and 
n1 is an integer greater than zero.  

wherein in a case where the shift register unit (120-160; Fig. 1) comprises a first output clock signal terminal (Fig. 1; wherein figure shows a scan driving block which contains at least one clock output terminal), 
a first output clock signal terminal (S_CLK1; Fig. 7) of a (4n1-3)-th stage shift register unit (120; Fig. 1) in the plurality of shift register units (120-160; Fig. 1) is connected to the first clock signal line (S_CLK1; Fig. 1; Paragraph [0049]); 
a first output clock signal terminal (S_CLK2; Fig. 7) of a (4n1-2)-th stage shift register unit (140; Fig. 1) in the plurality of shift register units (120-160; Fig. 1) is connected to the second clock signal line (S_CLK2; Fig. 1; Paragraph [0049]); 
a first output clock signal terminal (S_CLK3; Fig. 7) of a (4n1-1)-th stage shift register unit (160; Fig. 1) in the plurality of shift register units (120-160; Fig. 1) is connected to the third clock signal line (S_CLK3; Fig. 1; Paragraph [0049]); 
a first output clock signal terminal (S_CLK4; Fig. 7) of a (4n1)-th stage shift register unit (180; Fig. 1; Paragraph [0051]; wherein discloses a fourth scan driving block) in the plurality of shift register units (120-160; Fig. 1) is connected to the fourth clock signal line (S_CLK4; Fig. 1; Paragraph [0049]); and 
n1 is an integer greater than zero (Paragraph [0049]; wherein discloses J is an integer equal to or greater than 1).  


Claim 18, Na (Fig. 1, 2, and 7) discloses further comprising a fifth clock signal line (S_CLK5; Fig. 1; Paragraph [0049]), a sixth clock signal line (S_CLK6; Fig. 1; Paragraph [0049]), a seventh clock signal line (S_CLK7; Fig. 1; Paragraph [0049]), and an eighth clock signal line (S_CLK8; Fig. 1; Paragraph [0049]), 
wherein in a case where the shift register unit (120-160; Fig. 1) comprises a second output clock signal terminal (Fig. 1; wherein figure shows a scan driving block which contains at least two clock output terminals), 
a second output clock signal terminal (S_CLK5; Fig. 7) of the (4n1-3)-th stage shift register unit (120; Fig. 1) is connected to the fifth clock signal line (S_CLK5; Fig. 1); 
a second output clock signal terminal (S_CLK6; Fig. 7) of the (4n1-2)-th stage shift register unit (140; Fig. 1) is connected to the sixth clock signal line (S_CLK6; Fig. 1); 
a second output clock signal terminal (S_CLK7; Fig. 7) of the (4n1-1)-th stage shift register unit (160; Fig. 1) is connected to the seventh clock signal line (S_CLK7; Fig. 1); and 10Preliminary AmendmentAtty. Docket: 1734-632 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiao’s gate driving circuit by applying multiple scan outputs, as taught by Na, so to use a gate driving circuit with multiple scan outputs for providing a scan driver capable of improving a display quality when a blockwise driving method is used (Paragraph [0007]).

Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2016/0335962 A1) in view of Jung et al (US 2011/0157124 A1).

Claim 19, Xiao discloses the gate driving circuit according to claim 16.
Xiao does not expressly disclose wherein in a case where the shift register unit comprises a shift signal output terminal and a first control signal terminal, 
a first control signal terminal of an (n2+3)-th stage shift register unit in the plurality of shift register units is connected to a shift signal output terminal of an (n2)-th stage shift register unit in the plurality of shift register units, and n2 is an integer greater than zero.  
Jung (Fig. 10B) discloses wherein in a case where the shift register unit (ST(1-4); Fig. 10B) comprises a shift signal output terminal (Cout(n); Fig. 10B) and a first control signal terminal (Cout(n-3); Fig. 10B), 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiao’s gate driving circuit by applying an output connection method, as taught by Jung, so to use a gate driving circuit with an output connection method for providing the shift register preferably has a function capable of changing a shift direction (Paragraph [0010]).

Claim 20, Xiao (Fig. 5, 7, and 10) discloses wherein a signal output from the shift signal output terminal (ST(N-2); Fig. 1, 2, and 10) of the (n2)-th stage shift register unit (Fig. 10; wherein figure shows a plurality of shift register units) serves as a second input signal (ST(N-2); Fig. 5; wherein gate electrode of T6 is connected to the ST out terminal of unit (N-2)) of an (n2+2)-th stage shift register unit (Fig. 5).  

Claim 21, Jung (Fig. 10B) discloses wherein in a case where the shift register unit (ST(3-6); Fig. 10B) further comprises a first reset control signal terminal (Cout(N+3); Fig. 10B), 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xiao’s gate driving circuit by applying an output connection method, as taught by Jung, so to use a gate driving circuit with an output connection method for providing the shift register preferably has a function capable of changing a shift direction (Paragraph [0010]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takasugi et al (US 2018/0337682 A1) in view of Xiao (US 2016/0335962).

Claim 23, Takasugi (Fig. 1-8) discloses a driving method (Fig. 2, 3, and 6) for driving a shift register unit (Fig. 5), wherein one frame (Fig. 2; wherein figure shows a first frame and second frame) comprises a display period (WP; Fig. 2; Paragraph [0040]) and a blanking period (BP; Fig. 2; Paragraph [0041]), the display period (WP; Fig. 2) comprises a first input phase (Fig. 7B; B; Fig. 6) and a first output phase (Fig. 7E; E; Fig. 6), the blanking period (BP; Fig. 2) comprises a second input phase (LSP; Fig. 3) and a second output phase (Pn_2; Fig. 3), the driving method (Fig. 2, 3, and 6) comprises: 
in the first input phase (Fig. 7B; B; Fig. 6), in response to the first control signal (C(n-3); Fig. 7B; Paragraph [0086]), the first input circuit writing (C(n-3); Fig. 6) the first input signal (C(n-3); Fig. 7B; Paragraph [0086]) to the first node (Q1; Fig. 5 and 7); 

in the second input phase (LSP; Fig. 3), the compensation circuit (BK1a; Fig. 5) compensating the level of the second node (M: Fig. 3), and in respond to the second control signal (LSP; Fig. 3), the second input circuit (T1c ; Fig. 5) transmitting the level of the second node (M; Fig. 3) to the first node (Q; Fig. 3); and 
in the second output phase (Pn_2; Fig. 3), the output circuit (BK4; Fig. 5) outputting the composite output signal (SCLK(n); Fig. 5) to the output terminal (SCOUT(n); Fig. 3) under control of the level of the first node (Q; Fig. 3).
Takasugi does not expressly disclose the shift register unit comprises: 
a first input circuit, a second input circuit, an output circuit, and a compensation circuit, 
the first input circuit is connected to a first node, and is configured to write a first input signal to the first node in response to a first control signal, 11Preliminary AmendmentAtty. Docket: 1734-632 
the second input circuit is connected to the first node and a second node, and is configured to input a second input signal to the second node in response to a detection control signal and configured to transmit a level of the second node to the first node in response to a second control signal; 
the compensation circuit is connected to the second node, and is configured to compensate the level of the second node; and

Xiao (Fig. 5, 7, and 10) discloses the shift register unit (10; Fig. 5 and 10; (Paragraph [0047]; wherein discloses a shift register circuit 10), comprising: 
a first input circuit (T4; Fig. 5), a second input circuit (T5 and T6; Fig. 5), an output circuit (T2 and T1; Fig. 5), and a compensation circuit (T3 and C1; Fig. 5), 
the first input circuit (T4; Fig. 5) is connected to a first node (Q(N); Fig. 5), and is configured to write a first input signal (ST(N+1); Fig. 5; Paragraph [0046]; wherein figure shows signal applied to electrode of transistor T4) to the first node (Q(N); Fig. 5) in response to a first control signal (ST(N+1); Fig. 5; Paragraph [0046]; wherein figure shows signal applied to gate of transistor T4; claim does not specifically claim that first control signal is a different signal than first input signal); 
the second input circuit (T5 and T6; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein figure shows electrode of transistor T6 connected to node Q(N)) and a second node (Fig. 5; wherein figure shows a node between transistors T5 and T6), and is configured to input a second input signal (G(N-4); Fig. 5) to the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6) in response to a detection control signal (ST(N-4); Fig. 5) and configured to transmit (Paragraph [0050]) a level of the second node (Fig. 5; wherein figure shows a node between transistors T5 and T6) to the first node (Q(N); Fig. 5) in response to a second control signal (ST(N-2); Fig. 5); 
the compensation circuit (T3 and C1; Fig. 5) is connected to the second node (Fig. 5; wherein figure shows electrode of capacitor C1 connected to node between 
the output circuit (T2 and T1; Fig. 5) is connected to the first node (Q(N); Fig. 5; wherein both gate electrodes of T1 is connected to node Q(N)) and an output terminal (G(N); Fig. 5; wherein figure shows electrode of T1 connected to G(N)), and is configured to output a composite output signal (G(N); Fig. 7; wherein figure shows output signal G(N) composed of clock signal CK1) to the output terminal (G(N); Fig. 5) under control of a level of the first node (Q(N); Fig. 7; wherein figure show voltage level Q(N) which enables output of clock CK1 to the output terminal G(N)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Takasugi’s driving method by applying a shift register unit, as taught by Xiao, so to use a driving method with a shift register unit for providing a liquid crystal display panel and a gate drive circuit thereof to promote the stability of long-term operation of the gate drive circuit (Paragraph [0006]).

Allowable Subject Matter
Claims 2-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/10/2021